NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 10, 2010*
                                 Decided February 11, 2010

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge
No. 09‐1238

UNITED STATES OF AMERICA ,                          Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 03‐CR‐261
DEXTER ANDERSON,
     Defendant‐Appellant.                           William C. Griesbach,
                                                    Judge.

                                           O R D E R
        Dexter Anderson moved to reduce his prison sentence under 18 U.S.C. § 3582(c)(2)
after the Sentencing Commission retroactively lowered the base offense level applicable to
his convictions.  The district court denied the motion.  We affirm that decision.  

      In 2004 a jury found Anderson guilty of participating in a crack conspiracy in Green
Bay, Wisconsin.  The district court calculated a total offense level of 44 and a criminal


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See FED. R.
APP. P. 34(a)(2)(C). 
No. 09‐1238                                                                               Page 2

history category of III, which yielded a guidelines range of life imprisonment.  Applying
our holding in United States v. Booker, 375 F.3d 508 (7th Cir. 2005), aff’d, 543 U.S. 220 (2005),
the district court declined to treat the guidelines as mandatory, concluding instead that a
life sentence was too severe in the absence of violent conduct.  Still, the court added, a
sentence above the statutory minimum was necessary to reflect Anderson’s aggravating
conduct: Anderson had tried to retrieve a loaded gun during his arrest and also lied at trial
about the extent of his involvement in the conspiracy.  The court imposed a total of 25 years’
imprisonment, 5 years above the 20‐year statutory minimum applicable because of the drug
quantity and Anderson’s criminal history.  We affirmed the judgment on direct appeal. 
United States v. Anderson, 450 F.3d 294 (7th Cir. 2006).    

        In 2008 Anderson moved for a lower sentence due to the retroactive amendments
applicable to his crack offenses.  See U.S.S.G. Supp. to App. C 226‐31, 253 (2009)
(Amendments 706 & 713).  Under the amended guidelines Anderson’s total offense level is
two levels lower and his imprisonment range is 30 years to life; he argued for a comparable
reduction of his prison sentence.  The district court denied the motion, explaining that
Anderson’s original sentence had already been lowered because of the difference in offense
levels for powder cocaine and crack cocaine.  The court added that dropping the term any
closer to the statutory minimum would require overlooking Anderson’s conduct during and
after his arrest.

       On appeal Anderson argues that the district court abused its discretion.  Although
the bottom of his modified imprisonment range is higher than the sentence imposed—30
years compared with 25—Anderson still contends that he is entitled to benefit from the
retroactive amendments.  He asserts that he has been on good behavior since he was
sentenced, and that he finally came around and accepted responsibility for his crimes at the
hearing on his § 3582(c)(2) motion.  He contends that these factors, combined with the
different offense levels for offenses involving like amounts of powder and crack cocaine,
gave the district court a compelling basis to resentence him.

        We are satisfied that declining to do so was not an abuse of discretion.  After
considering applicable factors set forth in 18 U.S.C. § 3553(a), a district court has discretion
to reduce a term of imprisonment if a reduction would be consistent with the policy
statements issued by the Sentencing Commission.  18 U.S.C. § 3582(c)(2); United States v.
Young, 555 F.3d 611, 613‐14 (7th Cir. 2009); United States v. Woods, 581 F.3d 531, 539 (7th Cir.
2009).  Those statements instruct the court to consider the movant’s postsentencing conduct
and the danger to the community posed by releasing him early.  U.S.S.G. § 1B1.10(b)(2) &
cmt. n.1(B)(ii), (B)(iii).  After reviewing the record, the district court concluded that
Anderson’s below‐range sentence already accounted for the difference in offense levels
between crack and powder cocaine.  The court rejected Anderson’s argument that he should
No. 09‐1238                                                                                 Page 3

be rewarded for his good behavior in prison and for accepting responsibility; the judge
questioned Anderson’s sincerity and opined that further reducing his prison term would
diminish the severity of his aggravating conduct contrary to the aims of § 3553(a).  This
explanation was sufficient.  See United States v. Johnson, 580 F.3d 567, 570 (7th Cir. 2009);
United States v. Harris, 490 F.3d 589, 597 (7th Cir. 2007).  
                                                                                          AFFIRMED.